DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 06/15/2022.  Claims 1-3 and 5-20 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-8, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of copending Application No. 16/233349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the present invention and the copending Application are drawn to a bed system utilizing an acoustic sensor and a pressure sensor for determining a home automation rule and controlling a controllable device accordingly.  Claim 1 of the copending application differs from claim 1 of the present invention by additionally claiming a left-side and right-side portion of the bed, wherein the respective side of the bed includes respective acoustic and pressure data, and additionally snore/breath parameters.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bed system of the copending application by eliminating the additional step of separating generated data into left and right side data, as a matter of engineering choice, to conclude at the present invention.  Such a modification would not render the invention inoperable for its intended function, i.e. collecting an acoustic and pressure stream, generating snore/breath parameters, determining a home-automation rule, and controlling a controllable device, because the elimination of left and right side does not alter the system’s ability to collect data from at least one user of the bed.  See MPEP 2144.04.
Claim 2 is similarly rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, and further in view of claim 2 of the copending application.
Claim 7 is similarly rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, and further in view of claim 6 of the copending application.
Claim 8 is similarly rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, and further in view of claim 7 of the copending application.
Claim 13 is similarly rejected on the ground of nonstatutory double patenting for the same reasons as claim 1 above, in view of claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsern et al. (U.S. 2018/0125256 A1).

Claim 13, Tsern teaches:
A controller (Tsern, Fig. 6A: 611, Paragraph [0099]) configured to: 
receive an acoustic stream from an acoustic sensor configured to sense acoustic energy in an environment of a user (Tsern, Paragraph [0097], The microphone(s) can also track ambient and disruptive noise (see Tsern, Paragraph [0098]).), the acoustic stream representing the acoustic energy sensed by the acoustic sensor (Tsern, Paragraph [0097], The microphone(s) can also track ambient and disruptive noise (see Tsern, Paragraph [0098]).  The microphone is one example of additional integrated sensors used to determine a user’s health vitals and statistics, wherein the microphone data is equivalent to an acoustic stream.); 
receive a pressure stream from a pressure sensor, the pressure stream representing the pressure sensed by the pressure sensor (Tsern, Paragraph [0083], The system controller stores, organizes, and processes sensor data, including data from pressure sensors 619.  The pressure data is collected in real-time to determine the real-time position of a user’s body (see Tsern, Paragraph [0088]), wherein the real-time pressure data is equivalent to a pressure stream.) configured to sense pressure applied to a mattress by the user laying on the mattress (Tsern, Paragraph [0074], In combination with displacement sensors, the pressure sensor data allows for the system to determine pressure points and positioning of the user.); 
combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters (Tsern, Paragraph [0098], The system receives the plurality of sensor data, including pressure data and microphone data, to determine if the user has sleep disorders/issues, which represent snore/breath parameters.  For example, the microphone can detect snoring, which is representative of possible health related symptoms, i.e. snore/breathe parameters.); 
determine that a home-automation rule includes a condition that includes the generated set of snore/breath parameters (Tsern, Paragraph [0098], The “Therapy Profiles” represent a set of rules, i.e. home-automation rules, based on the detected potential health or sleep issues identified for an individual.); and 
responsive to determining that a home-automation rule includes a condition that includes the generated set of snore/breath parameters, send an instruction to drive a controllable device to the controllable device (Tsern, Paragraph [0099], Based on the “Therapy Profiles”, the system runs “Therapy Programs” according to the received signals and data regarding the user.  The “Therapy Programs” causes the controller to change dynamically control settings to the bed platform, e.g. adjusting firmness and/or heating/cooling of the bed (see Tsern, Paragraphs [0074-0075]) and/or control other devices, e.g. lights, thermostat, humidifier, etc. (see Tsern, Paragraph [0099]).  The bed and other devices are interpreted as controllable devices.).

Claim 14, Tsern further teaches:
To combine the acoustic stream and the pressure stream, the controller is further configured to: 
determine respiratory parameters based on instantaneous pressure signals (Tsern, Paragraph [0094], The system can use health-related sensors, including force/pressure sensors, for monitoring cardiac and respiratory activity to identify patterns or signatures in the activity.); 
determine respiratory parameters based on instantaneous acoustic signals (Tsern, Paragraph [0097], The microphones can be used to detect snoring, coughing, and other health related symptoms.); and 
identify incidences of matching of both the respiratory parameters based on instantaneous pressure signals and of the respiratory parameters based on instantaneous acoustic signals (Tsern, Paragraphs [0094] and [0098], Both the force/pressure sensors and the microphone may be used to detect/track breathing of the user.  Therefore, it is within the scope of the Tsern reference for the force/pressure sensors and the microphone to generate the same respiratory parameter, e.g. breathing or breathing disruptions, and for the local controller, which receives, stores, and processes the data from the plurality of sensors, to be capable of identifying when the data from two sources is the same (see Tsern, Paragraph [0099]).).

Claim 19, Tsern further teaches:
Combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters, the controller is configured to: 
compute acoustic features in a particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which represent a particular domain.); 
compute pressure features in another particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which represent a particular domain.); and 
apply machine learning classifiers to both the acoustic features and the pressure features, to compute the overall snore/breathing parameters and status (Tsern, Paragraph [0130], The system utilizes a Learning Program for determining sleep conditions/quality based on sleep data, e.g. sleeping positions, breathing, and snoring, which are captured from the pressure sensors and microphones, respectively.  The determine conditions and/or improvements to sleep quality based on the data represent snore/breathing parameters and status of all users of the system.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (U.S. 2018/0125256 A1) in view of Hewitt et al. (EP 2967225 B1).

Claim 1, Tsern teaches:
A bed system (Tsern, Fig. 1, Paragraph [0054]) comprising: 
a mattress to support a user (Tsern, Fig. 1, Paragraph [0054], The mattress has adjustable coils 111 for supporting the user (see Tsern, Paragraph [0059]).); 
an acoustic sensor configured to sense acoustic energy in the environment of the user (Tsern, Paragraph [0097], The microphone(s) can also track ambient and disruptive noise (see Tsern, Paragraph [0098]).); 
a pressure sensor (Tsern, Paragraph [0071]) configured to sense pressure applied to the mattress by the user laying on the mattress (Tsern, Paragraph [0074], In combination with displacement sensors, the pressure sensor data allows for the system to determine pressure points and positioning of the user.); and 
a controller (Tsern, Fig. 6A: 611, Paragraph [0099]) configured to: 
receive an acoustic stream from the acoustic sensor, the acoustic stream representing the acoustic energy sensed by the acoustic sensor (Tsern, Paragraph [0097], The microphone(s) can also track ambient and disruptive noise (see Tsern, Paragraph [0098]).  The microphone is one example of additional integrated sensors used to determine a user’s health vitals and statistics, wherein the microphone data is equivalent to an acoustic stream.); 
receive a pressure stream from the pressure sensor, the pressure stream representing the pressure sensed by the pressure sensor (Tsern, Paragraph [0083], The system controller stores, organizes, and processes sensor data, including data from pressure sensors 619.  The pressure data is collected in real-time to determine the real-time position of a user’s body (see Tsern, Paragraph [0088]), wherein the real-time pressure data is equivalent to a pressure stream.); 
combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters (Tsern, Paragraph [0098], The system receives the plurality of sensor data, including pressure data and microphone data, to determine if the user has sleep disorders/issues, which represent snore/breath parameters.  For example, the microphone can detect snoring, which is representative of possible health related symptoms, i.e. snore/breathe parameters.), 
determine that a home-automation rule includes a condition that includes the generated set of snore/breath parameters (Tsern, Paragraph [0098], The “Therapy Profiles” represent a set of rules, i.e. home-automation rules, based on the detected potential health or sleep issues identified for an individual.); and 
responsive to determining that a home-automation rule includes a condition that includes the generated set of snore/breath parameters, send an instruction to drive a controllable device to the controllable device (Tsern, Paragraph [0099], Based on the “Therapy Profiles”, the system runs “Therapy Programs” according to the received signals and data regarding the user.  The “Therapy Programs” causes the controller to change dynamically control settings to the bed platform, e.g. adjusting firmness and/or heating/cooling of the bed (see Tsern, Paragraphs [0074-0075]) and/or control other devices, e.g. lights, thermostat, humidifier, etc. (see Tsern, Paragraph [0099]).  The bed and other devices are interpreted as controllable devices.); 
generating information of a real-time pressure map across the bed surface together with other inputs and information from other sources, to determine appropriate dynamic changes to the sleep platform (Tsern, Paragraph [0070]).
Tsern does not explicitly teach:
Wherein to combine the acoustic stream and the pressure stream, the controller is further configured to:
identify a plurality of epochs of the acoustic stream and of the pressure stream that correspond to a same time window; 
for each epoch, identify i) features of potential snores and breaths from the acoustic stream and ii) features of potential snores and breaths from the pressure streams; 
for each epoch, identify the epoch as an agreement-epoch if the features of potential snores and breaths identified from the acoustic stream match features of potential snores and breaths identified from the pressure streams; and 
generate the set of snore/breath parameters from the agreement-epochs. 
Hewitt teaches:
Identify a plurality of epochs of the acoustic stream and of the pressure stream that correspond to a same time window (Hewitt, Paragraph [0057], The system can simultaneously monitor air pressure variations of the air mattress with waves through a microphone for snoring detection.  The pressure and waves are thus detected within a same time window, wherein each time window is representative of an epoch.); 
for each epoch, identify i) features of potential snores and breaths from the acoustic stream (Hewitt, Paragraph [0057], The system can utilize waves through a microphone for determining whether the user is snoring.) and ii) features of potential snores and breaths from the pressure streams (Hewitt, Paragraph [0056], The system can utilize the pressure sensing means to determine whether the user is snoring.); 
for each epoch, identify the epoch as an agreement-epoch if the features of potential snores and breaths identified from the acoustic stream match features of potential snores and breaths identified from the pressure streams (Hewitt, Paragraph [0057], The system can simultaneously monitor air pressure variations of the air mattress with waves through a microphone for snoring detection.  If snoring is determined based on the pressure variations and the waves of the microphone, the determined snoring is functionally equivalent to an agreement-epoch for that period of time.); and 
generate the set of snore/breath parameters from the agreement-epochs (Hewitt, Paragraph [0062], If snoring is detected, the system can adjust the pressure in the mattress accordingly, which are functionally equivalent to snore/breath parameters.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern by integrating the teaching of Hewitt.
The motivation would be to help reduce or eliminate vibration of soft tissue within the throat of the user to relieve snoring in that user (see Hewitt, Paragraph [0062]).

Claim 2, Tsern in view of Hewitt further teaches:
The controllable device configured to: 
receive the instruction to drive the controllable device (Tsern, Paragraphs [0074-0075] and [0099], When the local controller controls the bed and/or other network connected devices, the local controller effectively drives the controllable device.  The local controller performs the controlling of other devices via programs, i.e. “Therapy Programs”.); and 
responsive to receiving the instruction to drive the controllable device, drive in order to alter the environment of the user (Tsern, Paragraphs [0074-0075] and [0099], The environment of the user includes the bed itself, e.g. firmness and/or temperature, and also includes a wider environment, e.g. lights and thermostat of the house/bedroom.  For example, the local controller can send a digital signal to the coils to adjust firmness and/or displacement (see Tsern, Paragraph [0064]).).

Claim 3, Tsern in view of Hewitt further teaches:
To combine the acoustic stream and the pressure stream, the controller is further configured to: 
determine respiratory parameters based on instantaneous pressure signals (Tsern, Paragraph [0094], The system can use health-related sensors, including force/pressure sensors, for monitoring cardiac and respiratory activity to identify patterns or signatures in the activity.); 
determine respiratory parameters based on instantaneous acoustic signals (Tsern, Paragraph [0097], The microphones can be used to detect snoring, coughing, and other health related symptoms.); and 
identify incidences of matching of both the respiratory parameters based on instantaneous pressure signals and of the respiratory parameters based on instantaneous acoustic signals (Tsern, Paragraphs [0094] and [0098], Both the force/pressure sensors and the microphone may be used to detect/track breathing of the user.  Therefore, it is within the scope of the Tsern reference for the force/pressure sensors and the microphone to generate the same respiratory parameter, e.g. breathing or breathing disruptions, and for the local controller, which receives, stores, and processes the data from the plurality of sensors, to be capable of identifying when the data from two sources is the same (see Tsern, Paragraph [0099]).).

Claim 7, Tsern in view of Hewitt further teaches:
The acoustic sensor comprises: 
a signal conditioner; and 
a digitizer; 
wherein the acoustic stream is a digital stream of data (Tsern, Paragraph [0097-0098], A microphone is disclosed in the Applicant’s specification as an acoustic sensor (see Applicant’s specification, Paragraph [00193]) wherein a microphone generates an analog electrical wave that is filtered and amplified, and sent to a digitizer (see Applicant’s specification, Paragraph [00203]).  Thus, the microphone in Tsern, based on the applicant’s admitted prior art, includes a signal conditioner and a digitizer.).

Claim 11, Tsern in view of Hewitt further teaches:
Combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters, the controller is configured to: 
compute acoustic features in a particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which represent a particular domain.); 
compute pressure features in another particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which represent a particular domain.); and 
apply machine learning classifiers to both the acoustic features and the pressure features, to compute the overall snore/breathing parameters and status (Tsern, Paragraph [0130], The system utilizes a Learning Program for determining sleep conditions/quality based on sleep data, e.g. sleeping positions, breathing, and snoring, which are captured from the pressure sensors and microphones, respectively.  The determine conditions and/or improvements to sleep quality based on the data represent snore/breathing parameters and status of all users of the system.).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (U.S. 2018/0125256 A1) in view of Hewitt et al. (EP 2967225 B1), in view of Al-Ali (U.S. 2017/0055851 A1).

Claim 5, Tsern in view of Hewitt further teaches:
To combine the acoustic stream and the pressure stream, the controller is further configured to: 
determine that the user is present in on the mattress (Tsern, Paragraph [0069], The pressure sensor, for example, may be used to determine the presence of a person on the bed.); 
determine that the user is asleep (Tsern, Paragraph [0109], The system utilizes input sensors, which include both pressure sensors and microphones (see Tsern, Paragraph [0098]), to determine if the user is currently sleeping.); and 
responsive to determining that the user is present in on the mattress and that the user is asleep, generate a candidate set of snore/breath parameters (Tsern, Paragraph [0116], When a user is asleep, the system gathers data including a pressure map and audio patterns for determining of the quality of sleep of the user, e.g. is the user positioned uncomfortably that promotes difficult breathing (see Tsern, Paragraph [0114]).  Each time the system generates a set of real-time current conditions of the user, the system generates a candidate set of snore/breath parameters.).
Tsern in view of Hewitt does not explicitly teach:
A vote to represent a candidate.
Al-Ali teaches:
A vote to represent a candidate (Al-Ali, Paragraph [0155], A vote is placed for a classified event.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern in view of Hewitt by integrating the teaching of a sensor fusion process as taught by Al-Ali.
The motivation would be to provide a method of sensor data processing that minimizes cost, complexity, and power consumption of the sensors (see Al-Ali, Paragraph [0092]).

Claim 6, Tsern in view of Hewitt teaches:
To combine the acoustic stream and the pressure stream, the controller is further configured to: 
apply the acoustic stream and the pressure stream to one or more algorithms that each are configured to, responsive to receiving both an acoustic stream and a pressure stream, generate a candidate set of snore/breath parameters that describe the snoring and breathing action of the user on the bed (Tsern, Paragraph [0116], When a user is asleep, the system gathers data including a pressure map and audio patterns for determining of the quality of sleep of the user, e.g. is the user positioned uncomfortably that promotes difficult breathing (see Tsern, Paragraph [0114]).  Each time the system generates a set of real-time current conditions of the user, the system generates a candidate set of snore/breath parameters.).
Tsern in view of Hewitt does not explicitly teach:
One or more fusion algorithms;
a vote to represent a candidate;
tallying the votes in order to determine a winning set of snore/breath parameters; 
select the winning set of snore/breath parameters as the generated set of snore/breath parameters.
Al-Ali teaches:
A fusion processing (Al-Ali, Paragraph [0092]);
a vote to represent a candidate (Al-Ali, Paragraph [0155], A vote is placed for a classified event.); and
tallying the votes in order to determine a winning set and select the winning set (Al-Ali, Paragraph [0156], The votes are tallied and the change event having the most votes is determined to be change event, i.e. the winning set.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern in view of Hewitt by integrating the teaching of a sensor fusion process as taught by Al-Ali.
The motivation would be to provide a method of sensor data processing that minimizes cost, complexity, and power consumption of the sensors (see Al-Ali, Paragraph [0092]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (U.S. 2018/0125256 A1) in view of Hewitt et al. (EP 2967225 B1), in view of Tabert et al. (U.S. 2018/0050171 A1).

Claim 8, Tsern in view of Hewitt does not specifically teach:
The pressure sensor comprises: a signal conditioner; and a digitizer; wherein the pressure stream is a digital stream of data.
Tabert teaches:
The pressure sensor comprises: a signal conditioner; and a digitizer; wherein the pressure stream is a digital stream of data (Tabert, Paragraphs [0072-0073], The sensors include signal conditioners, digital converters, and the sensors generate digital data.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern in view of Hewitt by integrating the teaching of a pressure sensor in Tabert.
The motivation would be to utilize sensors that are lightweight and unobtrusive (see Tabert, Paragraph [0072]).

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (U.S. 2018/0125256 A1) in view of Hewitt et al. (EP 2967225 B1), in view of Kayyali et al. (U.S. 7,942,824 B1).

Claim 9, Tsern in view of Hewitt teaches:
To combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters, the controller is configured to: 
receive both the acoustic stream and the pressure stream into a single controller (Tsern, Paragraph [0098], The local controller receives all health sensor data, including pressure sensor data and microphone data.); 
after receiving both the acoustic stream and the pressure stream into a single controller, normalize the acoustic stream in a particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which are equivalent to normalizing data in a particular domain.); 
after receiving both the acoustic stream and the pressure stream into a single controller, separately normalizing the pressure stream in the particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which are equivalent to normalizing data in a particular domain.  For example, historical and trending pressure data would be separate from historical and trending microphone data.); and 
fuse the normalized pressure stream and the normalized acoustic stream to compute the set of snore/breath parameters (Tsern, Paragraph [0098], The system receives the plurality of sensor data, including pressure data and microphone data, to determine if the user has sleep disorders/issues, which represent snore/breath parameters.  It would have been obvious to one of ordinary skill in the art for the historical data to also include historical instances where the system detects sleep disorders/issues for the user.).
Tsern in view of Hewitt does not specifically teach:
A buffer.
Kayyali teaches:
A buffer (Kayyali, Col. 17, Lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern in view of Hewitt by integrating the teaching of a buffer, as taught by Kayyali.
The motivation would be to allow for flexible storage and transmitting or re-transmitting of data (see Kayyali, Col. 17, Lines 13-18).

	Claim 10, Tsern in view of Hewitt teaches:
To combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters, the controller is configured to: 
receive the acoustic stream into a controller (Tsern, Paragraph [0098], The local controller receives all health sensor data, including pressure sensor data and microphone data.); 
receive the pressure stream into a controller (Tsern, Paragraph [0098], The local controller receives all health sensor data, including pressure sensor data and microphone data.  It would have been obvious to one of ordinary skill in the art for the controller to have separate memory/storage for receiving pressure data, because without separate storage, the controller would effectively overwrite previously received data, e.g. the microphone data, which would render the invention inoperable for its intended purpose.); 
estimate acoustic parameters in a particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which represent a particular domain.); 
estimate pressure parameters in the particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which represent a particular domain.); and 
fuse the estimated acoustic parameters with the estimated pressure parameters (Tsern, Paragraph [0098], The system receives the plurality of sensor data, including pressure data and microphone data, to determine if the user has sleep disorders/issues, which represent snore/breath parameters.).
Tsern in view of Hewitt does not specifically teach:
An acoustic buffer and a pressure buffer separate from the acoustic buffer.
Kayyali teaches:
A buffer (Kayyali, Col. 17, Lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the storing of microphone data and pressure sensor data in Tsern in view of Hewitt by integrating the teaching of buffers, as taught by Kayyali.
The motivation would be to allow for flexible storage and transmitting or re-transmitting of data (see Kayyali, Col. 17, Lines 13-18).

Claims 12, Tsern in view of Hewitt teaches:
To combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters, the controller is configured to: 
receive both the acoustic stream and the pressure stream into a single controller (Tsern, Paragraph [0098], The local controller receives all health sensor data, including pressure sensor data and microphone data.); 
normalize the acoustic stream in a particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which are equivalent to normalizing data in a particular domain.); 
separately normalizing the pressure stream in the particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which are equivalent to normalizing data in a particular domain.  For example, historical and trending pressure data would be separate from historical and trending microphone data.); and 
operate a deep-learning model on the normalized pressure stream and the normalized acoustic stream so that they are optimally fused to compute the status and parameters of breathing and snoring (Tsern, Paragraph [0098], The system receives the plurality of sensor data, including pressure data and microphone data, to determine if the user has sleep disorders/issues, which represent snore/breath parameters.  The system in Tsern utilizes the collected data along with deep learning techniques (see Tsern, Paragraph [0006]).).
Tsern in view of Hewitt does not specifically teach:
A buffer.
Kayyali teaches:
A buffer (Kayyali, Col. 17, Lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern in view of Hewitt by integrating the teaching of a buffer, as taught by Kayyali.
The motivation would be to allow for flexible storage and transmitting or re-transmitting of data (see Kayyali, Col. 17, Lines 13-18).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (U.S. 2018/0125256 A1).

Claim 15, Tsern teaches:
To combine the acoustic stream and the pressure stream, the controller is further configured to: 
identify features of potential snores and breaths from the acoustic stream (Tsern, Paragraph [0098], The microphone is capable of detecting actual snoring or breathing issues.); 
identify features of potential snores and breaths from the pressure stream (Tsern, Paragraph [0114], The pressure sensors are capable of detecting positioning of the user’s body that may lead to potential snoring and/or difficulty breathing.).
Tsern does not specifically teach: 
Identify agreements of the potential snores and breaths from the acoustic stream and of the potential snores and breaths from the pressure stream.
However, it would have been obvious to one of ordinary skill in the art for the local controller of Tsern to be capable of determining when the user is snoring using the microphone (see Tsern, Paragraph [0098]) and additionally when the user’s body position, based on pressure data, may cause breathing issues (see Tsern, Paragraph [0114]), and for both conditions to be determined to occur simultaneously, i.e. identify agreements (see Tsern, Paragraph [0098]).  Both the microphone and the pressure sensors may sense data that is indicative of the user’s potential snoring and breathing problems independently of one another, thus having the data agree with each other would not change the principal operation of the system, as a whole, and would yield predictable results.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (U.S. 2018/0125256 A1) in view of Al-Ali (U.S. 2017/0055851 A1).

Claim 16, Tsern further teaches:
To combine the acoustic stream and the pressure stream, the controller is further configured to: 
determine that the user is present in on the mattress (Tsern, Paragraph [0069], The pressure sensor, for example, may be used to determine the presence of a person on the bed.); 
determine that the user is asleep (Tsern, Paragraph [0109], The system utilizes input sensors, which include both pressure sensors and microphones (see Tsern, Paragraph [0098]), to determine if the user is currently sleeping.); and 
responsive to determining that the user is present in on the mattress and that the user is asleep, generate a candidate set of snore/breath parameters (Tsern, Paragraph [0116], When a user is asleep, the system gathers data including a pressure map and audio patterns for determining of the quality of sleep of the user, e.g. is the user positioned uncomfortably that promotes difficult breathing (see Tsern, Paragraph [0114]).  Each time the system generates a set of real-time current conditions of the user, the system generates a candidate set of snore/breath parameters.).
Tsern does not explicitly teach:
A vote to represent a candidate.
Al-Ali teaches:
A vote to represent a candidate (Al-Ali, Paragraph [0155], A vote is placed for a classified event.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern by integrating the teaching of a sensor fusion process as taught by Al-Ali.
The motivation would be to provide a method of sensor data processing that minimizes cost, complexity, and power consumption of the sensors (see Al-Ali, Paragraph [0092]).

Claim 17, Tsern teaches:
To combine the acoustic stream and the pressure stream, the controller is further configured to: 
apply the acoustic stream and the pressure stream to one or more algorithms that each are configured to, responsive to receiving both an acoustic stream and a pressure stream, generate a candidate set of snore/breath parameters that describe the snoring and breathing action of the user on the bed (Tsern, Paragraph [0116], When a user is asleep, the system gathers data including a pressure map and audio patterns for determining of the quality of sleep of the user, e.g. is the user positioned uncomfortably that promotes difficult breathing (see Tsern, Paragraph [0114]).  Each time the system generates a set of real-time current conditions of the user, the system generates a candidate set of snore/breath parameters.).
Tsern does not explicitly teach:
One or more fusion algorithms;
a vote to represent a candidate;
tallying the votes in order to determine a winning set of snore/breath parameters; 
select the winning set of snore/breath parameters as the generated set of snore/breath parameters.
Al-Ali teaches:
A fusion processing (Al-Ali, Paragraph [0092]);
a vote to represent a candidate (Al-Ali, Paragraph [0155], A vote is placed for a classified event.); and
tallying the votes in order to determine a winning set and select the winning set (Al-Ali, Paragraph [0156], The votes are tallied and the change event having the most votes is determined to be change event, i.e. the winning set.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern by integrating the teaching of a sensor fusion process as taught by Al-Ali.
The motivation would be to provide a method of sensor data processing that minimizes cost, complexity, and power consumption of the sensors (see Al-Ali, Paragraph [0092]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsern et al. (U.S. 2018/0125256 A1) in view of Kayyali et al. (U.S. 7,942,824 B1).

Claim 18, Tsern teaches:
To combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters, the controller is configured to: 
receive both the acoustic stream and the pressure stream into a single controller (Tsern, Paragraph [0098], The local controller receives all health sensor data, including pressure sensor data and microphone data.); 
after receiving both the acoustic stream and the pressure stream into a single controller, normalize the acoustic stream in a particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which are equivalent to normalizing data in a particular domain.); 
after receiving both the acoustic stream and the pressure stream into a single controller, separately normalizing the pressure stream in the particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which are equivalent to normalizing data in a particular domain.  For example, historical and trending pressure data would be separate from historical and trending microphone data.); and 
fuse the normalized pressure stream and the normalized acoustic stream to compute the set of snore/breath parameters (Tsern, Paragraph [0098], The system receives the plurality of sensor data, including pressure data and microphone data, to determine if the user has sleep disorders/issues, which represent snore/breath parameters.  It would have been obvious to one of ordinary skill in the art for the historical data to also include historical instances where the system detects sleep disorders/issues for the user.).
Tsern does not specifically teach:
A buffer.
Kayyali teaches:
A buffer (Kayyali, Col. 17, Lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern by integrating the teaching of a buffer, as taught by Kayyali.
The motivation would be to allow for flexible storage and transmitting or re-transmitting of data (see Kayyali, Col. 17, Lines 13-18).

Claim 20, Tsern teaches:
To combine the acoustic stream and the pressure stream in order to generate a set of snore/breath parameters, the controller is configured to: 
receive both the acoustic stream and the pressure stream into a single controller (Tsern, Paragraph [0098], The local controller receives all health sensor data, including pressure sensor data and microphone data.); 
normalize the acoustic stream in a particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which are equivalent to normalizing data in a particular domain.); 
separately normalizing the pressure stream in the particular domain (Tsern, Paragraph [0099], The real-time signals and data are used to update historical data and trends, which are equivalent to normalizing data in a particular domain.  For example, historical and trending pressure data would be separate from historical and trending microphone data.); and 
operate a deep-learning model on the normalized pressure stream and the normalized acoustic stream so that they are optimally fused to compute the status and parameters of breathing and snoring (Tsern, Paragraph [0098], The system receives the plurality of sensor data, including pressure data and microphone data, to determine if the user has sleep disorders/issues, which represent snore/breath parameters.  The system in Tsern utilizes the collected data along with deep learning techniques (see Tsern, Paragraph [0006]).).
Tsern does not specifically teach:
A buffer.
Kayyali teaches:
A buffer (Kayyali, Col. 17, Lines 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Tsern by integrating the teaching of a buffer, as taught by Kayyali.
The motivation would be to allow for flexible storage and transmitting or re-transmitting of data (see Kayyali, Col. 17, Lines 13-18).

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683